 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor


                            UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF ARIZONA
 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          SECOND MOTION TO EXTEND
                Debtor.                   EXCLUSIVITY PERIODS UNDER
                                          11 U.S.C §§ 1121(c)(2) and (c)(3)


          Pursuant to 11 U.S.C. § 1121(d) and Fed. R. Bankr. P. 9006(b), Bob Bondurant School of

 High Performance Driving, Inc., the debtor and debtor in possession (the “Debtor”) in the above-

 captioned chapter 11 case (the “Case”), hereby requests the Court to enter an order extending the

 exclusivity periods set forth in 11 U.S.C. §§ 1121(c)(2) and (c)(3). The Debtor is nearing the

 sale of its operations and most of its assets. The Court entered an Order [DE 182] setting hearing

 on the Debtor’s Motion to Approve Bid Procedures for Sale of Assets and the Motion to Approve

 Sale of Assets Free and Clear of Lien. The hearings are set for March 14 and 22, 2019,

 respectively. Once the sale is complete, the Debtor will focus on preparing a liquidating chapter

 11 plan of reorganization. However, the exclusivity period under 11 U.S.C. §§ 1121(c)(2) is set

 to expire on April 1, 2019; therefore, the Debtor requests an additional sixty (60) days to propose

 and solicit acceptances of a plan.

          The following Memorandum of Points and Authorities supports this Motion.




 {00156528}
Case 2:18-bk-12041-BKM          Doc 192 Filed 03/13/19 Entered 03/13/19 14:52:45               Desc
                                 Main Document    Page 1 of 6
                     MEMORANDUM OF POINTS AND AUTHORITIES

 I.      JURISDICTION, VENUE, AND FACTUAL BACKGROUND

         1.     This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

 1134. Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

 predicate for this Motion is 11 U.S.C. §§ 1121(c)(2) and (c)(3) pursuant to 11 U.S.C. § 1121(d)

 and Fed. R. Bankr. P. 9006(b).

         2.     On October 2, 2018 (the “Petition Date”), the Debtor commenced the Case by

 filing a petition for relief under Chapter 11 of the Bankruptcy Code.

         3.     On December 11, 2018, the Court approved the Debtor’s retention and

 employment of Timothy H. Shaffer of Clotho Recovery Systems as its Chief Restructuring

 Officer (“CRO”), nunc pro tunc to November 13, 2018.

         4.     The Court previously entered an Order Approving Motion to Extend Exclusivity

 Periods under 11 U.S.C. §§ 1121(c)(2) and (c)(3) [DE 167].

         5.     On March 7, 2019, the Debtor filed the Motion to Approve Bid Procedures for

 Sale of Assets [DE 178] (“Bid Procedures Motion”) and the Motion to Approve Sale of Assets

 Free and Clear of Lien [DE 179] (“Sale Motion”).

         6.     As referenced above, on March 7, 2019, the Court entered an Order setting

 hearing on the Bid Procedures Motion and Sale Motion for March 14 and 22, 2019, respectively.

 As currently situated, the sale is set to close no later than March 29, 2019.

         7.     With the anticipated sale set to close within two days of the April 1, 2019 deadline
 under 11 U.S.C. § 1121(c)(2), the Debtor requires additional time to liquidate or settle any

 remaining assets, including any chapter 5 causes of action, and prepare a liquidating chapter 11

 plan.

 II.     LEGAL ARGUMENT

         The Court may extend the exclusivity period for “cause,” which is determined by

 considering the facts and circumstances of the case. 11 U.S.C. § 1121(d); see also In re Tony

 Downs Foods Co., 34 B.R. 405, 407 (Bankr. D. Minn. 1983). The “cause” standard is intended



 {00156528}                               -2-
Case 2:18-bk-12041-BKM          Doc 192 Filed 03/13/19 Entered 03/13/19 14:52:45               Desc
                                 Main Document    Page 2 of 6
 to give courts significant flexibility in determining whether exclusivity should be extended. See

 In re Gibson & Cushman Dredging Corp., 101 B.R. 405 (E.D.N.Y. 1989) (citations omitted).

 The critical consideration is whether extending the exclusivity period will “facilitate moving the

 case forward toward a fair and equitable resolution.” In re Henry Mayo Newhall Memorial

 Hospital, 282 B.R. 444 (B.A.P. 9th Cir. 2002) (citation omitted).

         In this Case, cause exists to grant an extension of exclusivity for another 60-day period.

 As previously discussed, the Debtor is nearing the sale of its operations and assets. The sale is

 set to close by March 29, 2019, two days prior to the currently scheduled exclusivity deadline

 (April 1, 2019).     Because not all of the Debtor’s assets will be sold, the Debtor requires

 additional time to liquidate or settle any remaining assets, including any chapter 5 causes of

 action, and prepare a liquidating chapter 11 Plan. Because the Debtor’s operations and most of

 its assets will have been sold within the next three weeks, the Debtor believes this additional

 extension of exclusivity will not prejudice the estate’s creditors. Accordingly, extending the

 exclusivity periods will allow the Debtor to move the Case forward toward a fair and equitable

 resolution for all creditors and parties in interest.

 III.    CONCLUSION

         WHEREFORE, based on the foregoing and the record before the Court, the Debtor

 respectfully requests that the Court enter an order (i) approving this Motion and (ii) granting an

 extension of the exclusivity periods set forth in 11 U.S.C. §§ 1121(c)(2) and (c)(3) to May 31,

 2019 (60 days) and July 30, 2019 (60 days), and (iii) for other relief that is just under the

 circumstances.

         DATED: March 13, 2019.


                                                         ALLEN BARNES & JONES, PLC


                                                         /s/ PJG #30340
                                                         Hilary L. Barnes
                                                         Philip J. Giles
                                                         1850 N. Central Avenue, Suite 1150
                                                         Phoenix, Arizona 85004
                                                         Attorneys for the Debtor


 {00156528}                                -3-
Case 2:18-bk-12041-BKM           Doc 192 Filed 03/13/19 Entered 03/13/19 14:52:45             Desc
                                  Main Document    Page 3 of 6
 E-FILED on March 13, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have
 appeared in the case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 JP Morgan Chase Bank, N.A.
 Collateral Management Small Business
 P.O. Box 33035
 Louisville, KY 40232-9891
 Secured Creditor

 Bancorp Bank
 Attn: Lease Payment Center
 P.O. Box 140733
 Orlando FL 32814-0733
 Secured Creditor

 Sun Valley Marina Development Corp.
 P.O. Box 5090
 Chandler AZ 85226
 Landlord

 Internal Revenue Service
 Centralized Insolvency Operation
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Arizona Department of Revenue
 P.O. Box 29086
 Phoenix, AZ 85038-9086

 Twenty (20) largest unsecured creditors


 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Warren J. Stapleton
 OSBORN MALEDON
 2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85012
 wstapleton@omlaw.com
 Attorneys for Sun Valley Marina Development Corp.


 {00156528}                             -4-
Case 2:18-bk-12041-BKM        Doc 192 Filed 03/13/19 Entered 03/13/19 14:52:45   Desc
                               Main Document    Page 4 of 6
 Michelle E. Shriro
 SINGER & LEVICK, P.C.
 16200 Addison Road, Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing LLC

 Thomas E. Littler
 LITTLER, PC
 341 W Secretariat Dr.
 Phoenix, AZ 85284
 telittler@gmail.com
 Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson
 STINSON LEONARD STREET LLP
 1850 N. Central Ave., #2100
 Phoenix, AZ 85004
 Christopher.simpson@stinson.com
 Attorneys for FCA US LLC

 Sheryl L. Toby
 DYKEMA GOSSETT PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 stoby@dykema.com
 Attorneys for FCA US LLC

 Larry O. Folks
 FOLKS HESS KASS, PLLC
 1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004
 folks@folkshesskass.com
 Attorneys for JPMorgan Chase Bank, NA

 Leslie A. Berkoff
 MORITT HOCK & HAMROFF LLP
 400 Garden City Plaza
 Garden City, NY 11530
 lberkoff@moritthock.com
 Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant

 ///

 ///


 {00156528}                             -5-
Case 2:18-bk-12041-BKM        Doc 192 Filed 03/13/19 Entered 03/13/19 14:52:45   Desc
                               Main Document    Page 5 of 6
 James E. Cross
 THE CROSS LAW FIRM, P.L.C.
 1850 N Central Ave., Suite 1150
 Phoenix, AZ 85004
 JCross@crosslawaz.com
 Attorneys for Arlington Street Investments

 Mark J. Giunta
 Liz Nguyen
 Law Office of Mark J. Giunta
 531 E. Thomas Rd., Suite 200
 Phoenix, AZ 85012
 markgiunta@giuntalaw.com
 liz@giuntalaw.com
 Attorneys for The Bancorp Bank

 Robert Lapowsky
 Stevens & Lee
 620 Freedom Business Center, Suite 200
 King of Prussia, PA 19406
 rl@stevenslee.com
 /s/ Melissa Morgan




 {00156528}                              -6-
Case 2:18-bk-12041-BKM         Doc 192 Filed 03/13/19 Entered 03/13/19 14:52:45   Desc
                                Main Document    Page 6 of 6
